     Case 2:20-cv-00229-JAD-DJA Document 14 Filed 05/12/20 Page 1 of 3




 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      ESTHER LOPEZ,                                        Case No. 2:20-cv-00229-JAD-DJA
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      LOANCARE,
 9
                             Defendant.
10

11
            This matter is before the Court on the parties’ Stipulated Protective Order (ECF No. 12),
12
     filed on May 7, 2020. The parties request that the Court enter a protective order to govern their
13
     exchange of confidential information. However, the parties fail to state the governing standard
14
     for filing documents under seal with the Court. This order reminds counsel that there is a
15
     presumption of public access to judicial files and records. A party seeking to file a confidential
16
     document under seal must file a motion to seal and must comply with the Ninth Circuit’s
17
     directives in Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006) and
18
     Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016).
19
            IT IS THEREFORE ORDERED that the parties’ Stipulated Protective Order (ECF No.
20
     12) is granted subject to the following modifications:
21
                 •   The Court has adopted electronic filing procedures. Attorneys must file
22
                     documents under seal using the Court’s electronic filing procedures. See Local
23
                     Rule IA 10-5. Papers filed with the Court under seal must be accompanied with a
24
                     concurrently-filed motion for leave to file those documents under seal. See Local
25
                     Rule IA 10-5(a).
26
                 •   The Court has approved the instant protective order to facilitate discovery
27
                     exchanges, but there has been no showing, and the Court has not found, that any
28
     Case 2:20-cv-00229-JAD-DJA Document 14 Filed 05/12/20 Page 2 of 3




 1               specific documents are secret or confidential. The parties have not provided

 2               specific facts supported by declarations or concrete examples to establish that a

 3               protective order is required to protect any specific trade secret or other confidential

 4               information pursuant to Rule 26(c) or that disclosure would cause an identifiable

 5               and significant harm.

 6           •   All motions to seal shall address the standard articulated in Ctr. for Auto Safety

 7               and explain why that standard has been met. 809 F.3d at 1097.

 8           •   Specifically, a party seeking to seal judicial records bears the burden of meeting

 9               the “compelling reasons” standard, as previously articulated in Kamakana. 447

10               F.3d 1172. Under the compelling reasons standard, “a court may seal records only

11               when it finds ‘a compelling reason and articulate[s] the factual basis for its ruling,

12               without relying on hypothesis or conjecture.” Ctr. for Auto Safety, 809 F.3d at

13               1097. (quoting Kamakana, 447 F.3d at 1179). “The court must then

14               ‘conscientiously balance[ ] the competing interests of the public and the party who

15               seeks to keep certain judicial records secret.” Ctr. for Auto Safety, 809 F.3d at

16               1097.

17           •   There is an exception to the compelling reasons standard where a party may satisfy

18               the less exacting “good cause” standard for sealed materials attached to a

19               discovery motion unrelated to the merits of the case. Id. “The good cause

20               language comes from Rule 26(c)(1), which governs the issuance of protective

21               orders in the discovery process: ‘The court may, for good cause, issue an order to

22               protect a party or person from annoyance, embarrassment, oppression, or undue

23               burden or expense.’” Id. (citing Fed.R.Civ.P. 26(c)). “For good cause to exist, the

24               party seeking protection bears the burden of showing specific prejudice or harm

25               will result if no protective order is granted.” Phillips v. General Motors, 307 F.3d

26               1206, 1210-11 (9th Cir. 2002).

27           •   The labels of “dispositive” and “nondispositive” will not be the determinative

28               factor for deciding which test to apply because the focal consideration is “whether


                                              Page 2 of 3
     Case 2:20-cv-00229-JAD-DJA Document 14 Filed 05/12/20 Page 3 of 3




 1               the motion is more than tangentially related to the merits of a case.” Ctr. for Auto

 2               Safety, 809 F.3d at 1101.

 3           •   The fact that the Court has entered the instant stipulated protective order and that a

 4               party has designated a document as confidential pursuant to that protective order

 5               does not, standing alone, establish sufficient grounds to seal a filed document. See

 6               Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1133 (9th Cir. 2003); see

 7               also Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992). If

 8               the sole ground for a motion to seal is that the opposing party (or non-party) has

 9               designated a document as confidential, the designator shall file (within seven days

10               of the filing of the motion to seal) either (1) a declaration establishing sufficient

11               justification for sealing each document at issue or (2) a notice of withdrawal of the

12               designation(s) and consent to unsealing. If neither filing is made, the Court may

13               order the document(s) unsealed without further notice.

14           •   To the extent any aspect of the stipulated protective order may conflict with this

15               order or Local Rule IA 10-5, that aspect of the stipulated protective order is hereby

16               superseded with this order.

17   IT IS SO ORDERED.

18        DATED: May 11, 2020

19
                                                        DANIEL J. ALBREGTS
20                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                               Page 3 of 3
